DISMISS; Opinion issued January 16, 2013.




                                          In The
                                    Q!ourt of Appeals
                         lf.ifth. ilistrid of IDexas at           ilaUas~--- --    c. ·



                                       No. 05-12-00673-CV

  PHILADELPIDA INDEMNITY INSURANCE COMPANY AND LANCE
                      GOFF, Appellants
                            v.
    THE EPISCOPAL DIOCESE OF FORT WORTH, ET AL, Appellee

                         On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-15563-E

                                           OPINION
                Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                                 Opinion by Chief Justice Wright
        Appellants' brief in this case is overdue.     By letter dated July 9, 2012, we notified

appellants the time for filing their brief had expired. We directed appellants to file their brief and

an extension motion within ten days or the appeal would be dismissed. To date, appellants have

not filed their brief, an extension motion, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal. See TEx. R. APP. P. 38.8(1), 42.3(c).




        120673F.P05
                                  Oinurt nf Appeals
                       lF.ifth, ilistrirl nf <!Jexas at ilallas
                                        JUDGMENT

Philadelphia Indemnity Insurance Company           On Appeal from the 101st Judicial District
and Lance Goff, Appellants                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-11-15563-E.
No. 05-12-00673-CV         V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.
The Episcopal Diocese of Fort Worth, et al,
Appellees

       In accordance with this Court's opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees The Episcopal Diocese of Fort Worth, Bishop Jack Leo
Iker, Franklin Salazar, JoAnn Patton, Walter Virden III, and St. Andrew's Episcopal Church
recover their costs of this appeal from appellants Philadelphia Indemnity Insurance Company
and Lance Goff.


Judgment entered this 161h day of January, 2013.